Order entered July 17, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01431-CV

                             SCOTT ALAN COPELAND, Appellant

                                                V.

                                 DIANE COPELAND, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-54524-2018

                                              ORDER
       Before the Court are (1) appellee’s pro se second motion to extend time to file brief and

(2) appellant’s response and motion for temporary relief. We note appellee’s brief was first due

June 1, 2019. That deadline was subsequently extended to July 15, 2019 to allow her an

opportunity to retain counsel. She now seeks an additional forty-five days because she has yet to

obtain counsel. Appellant opposes the extension, and asks that the protective order, which is the

subject of this appeal, be “set aside” during the pendency of the appeal. We ORDER as follows.

       We GRANT appellee’s motion to the extent her brief shall be filed no later than August

14, 2019. We caution that further extension requests will be disfavored. We DENY appellant’s

request for a stay of the protective order.
       Although we previously cautioned appellee that any motion she filed must comply with

the certificate of conference requirement in appellate rule 10.1(a)(5), appellee’s second extension

motion did not contain a certificate of conference. See TEX. R. APP. P. 10.1(a)(5). Accordingly,

we again caution appellee that any future motions shall comply with the rule.

                                                     /s/    KEN MOLBERG
                                                            JUSTICE